           Case 1:18-cr-00526-AJN Document 299 Filed 06/25/20 Page 1 of 1

                                               LAW OFFICE

                                                  OF
                                                                                                         6/25/20
                                       B. ALAN SEIDLER
                                           580 BROADWAY                                      TELEPHONE
                                                                                             (212) 334-3131
                                   NEW YORK, NEW YORK 10012
                                                                                       SEIDLERLAw0GMAIL,COM




                               June 18, 2020
Hon. Alison J. Nathan
United States District Judge
United States Courthouse
40 Centre Street                                                  SO ORDERED 6/25/20
New York, NY 10007

                               Filed By ECF

         re: USA v. Richard Martinez                            Alison J. Nathan, U.S.D.J.

             18 er 526 (AJN)

Dear Judge Nathan�

         I write with the consent of the Government, by AUSA Adam Hobson to continue               SO
Martinez's release on bond, and all the terms of that bond release from June 20, 2020, to the date ORDERED
of Martinez's sentencing.
         Thank.you.


                               Respectfully,




                               B. Alan Seidler
bas/ee
